Order entered December 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00997-CR
                                    No. 05-13-00998-CR

                                CODY BRIGHT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F12-23970 and F12-23977

                                         ORDER
       We GRANT appellant’s December 3, 2014 request for oral argument. The causes are set

for oral argument at 9:00 a.m. on December 17, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE